                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CV-463-RJC-DCK

 CHARLOTTE-MECKLENBURG BOARD                         )
 OF EDUCATION,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
    vs.                                              )                ORDER
                                                     )
 ALEAH BRADY, individually, and by and               )
 through parent or guardian, Jason Brady, and        )
 JASON BRADY, individually,                          )
                                                     )
                     Defendants.                     )


          THIS MATTER IS BEFORE THE COURT on the “Department Of Public Instruction’s

Motion To File Under Seal” (Document No. 10) filed February 26, 2019. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and is ripe for

disposition. Defendants’ Response…” (Document No. 13) requests that the motion be granted;

and Plaintiff has failed to file any response. See Local Rule 7.1(e). Having carefully considered

the motion and the record, and noting Defendants’ support for the motion, the undersigned will

grant the motion. See (Document No. 14).

          Non-party North Carolina Department of Public Instruction (“DPI” or “Movant”) notes

that this case arises from a due process administrative action heard before the Office of

Administrative Hearings (“OAH”) involving Defendant J.B. and his child A.B. (Document No.

11, p. 1). Movant now seeks to file under seal sensitive information about Defendant A.B.,

including name, birth date, and confidential health information and education records. (Document

No. 10; Document No. 11, p. 1; Document No. 12).
       A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

       LCvR. 6.1      SEALED FILINGS AND PUBLIC ACCESS.

              (a)     Scope of Rule. To further openness in civil case
              proceedings, there is a presumption under applicable common law
              and the First Amendment that materials filed in this Court will be
              filed unsealed. This Rule governs any party’s request to seal, or
              otherwise restrict public access to, any materials filed with the Court
              or used in connection with judicial decision- making. As used in this
              Rule, “materials” includes pleadings and documents of any nature
              and in any medium or format.

              (b)    Filing under Seal. No materials may be filed under seal
              except by Court order, pursuant to a statute, or in accordance with a
              previously entered Rule 26(e) protective order.

              (c)     Motion to Seal or Otherwise Restrict Public Access. A
              party’s request to file materials under seal must be made by formal
              motion, separate from the motion or other pleading sought to be
              sealed, pursuant to LCvR 7.1. Such motion must be filed
              electronically under the designation “Motion to Seal.” The motion
              must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

              To the extent the party must disclose any confidential information
              in order to support the motion to seal, the party may provide that
              information in a separate memorandum filed under seal.


Local Rule 6.1.

       Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

                                                2
motion to seal. It appears that Movant has adequately satisfied the requirements of Local Rule

6.1(c)(1) through (4).

                                       CONCLUSION

       IT IS, THEREFORE, ORDERED that the “Department Of Public Instruction’s Motion

To File Under Seal” (Document No. 10) is GRANTED.




                                  Signed: March 25, 2019




                                               3
